ON REMAND FROM THE SUPREME COURT OF FLORIDA
PER CURIAM.
This case is before us on remand from the Florida Supreme Court which quashed our earlier decision reported at Polite v. State, 41 So.3d 935 (Fla. 5th DCA 2010).
Based on Polite v. State, 116 So.3d 270 (Fla.2013), we reverse Polite’s convictions and sentences for burglary of a dwelling with an assault or battery, robbery with a firearm, aggravated assault with a firearm and possession of a firearm by a convicted felon,1 and remand for a new trial.
REVERSED AND REMANDED WITH DIRECTIONS.
TORPY, C.J., LAWSON and EVANDER, JJ., concur.

. §§ 810.02(2)(a), 775.087(1), 775.087(2); 812.13(2)(a), 775.087(2); 784.021; 775.087(2), Fla. Stat. (2008).